                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
 AASHISH KALRA,                                   )    3:18-CV-00260 (KAD)
 ASIA PACIFIC VENTURES LIMITED,                   )
 TRIKONA ADVISERS LIMITED,                        )
       Plaintiffs,                                )
                                                  )
         v.                                       )
                                                  )
 ADLER POLLOCK & SHEEHAN, P.C.,                   )
 MICHAEL GILLERAN,                                )
      Defendants.                                 )    January 21, 2020


     ORDER ON DEFENDANTS’ MOTION TO COMPEL AND FOR SANCTIONS
               REGARDING ATTORNEYS’ FEES [ECF NO. 50]
Kari A. Dooley, United States District Judge:

       Before the Court is the Defendants’ request for an award of attorneys’ fees necessarily

incurred, they assert, because Plaintiffs’ failure to timely provide discovery necessitated the filing

of a motion to compel. The Plaintiffs do not dispute the time line of events which have brought us

here, but they object to any award of attorneys’ fees as unjust under the circumstances presented.

For the reasons that follow, the motion is granted.

Procedural History

       The Defendants served written discovery on the Plaintiffs on or about April 24, 2019. (See

ECF No. 50-3). The Plaintiffs did not object to the discovery but nor did they provide responses

to the discovery. (See ECF 50-1). On May 31, 2019, the Court granted Plaintiffs’ request (nunc

pro tunc) that they be given until June 28, 2019 to respond to the Defendants’ discovery. (ECF

No. 45). The Plaintiffs did not provide responses by June 28, 2019. (See ECF 50-1). On September

26, 2019, the Plaintiffs filed an unopposed motion to modify the scheduling order, to include a

modified deadline for responding to the April discovery. (ECF No. 47). Specifically, the motion

provided: “Plaintiffs’ Response to Defendants’ discovery served in April 2019 shall be due by

                                                  1
October 31, 2019. It is a condition of Defendants’ consent to this motion that Plaintiffs shall

interpose no objections to this discovery and will fully respond to it by October 31, 2019.” (Id. at

pg. 2). The Plaintiffs did not adequately respond to the discovery by October 31, 2019. (See ECF

No. 50-1). On November 18, 2019, the Defendants filed a Motion to Compel and for Sanctions

seeking an order of compliance and an award of attorneys’ fees. (ECF No. 50). The Court convened

a telephonic hearing on the motion on November 22, 2019. (ECF No. 52). The Plaintiffs requested

until December 13, 2019 to comply with the April discovery, which the Court granted. (Id.). The

Court also set a briefing schedule with respect to the Defendants’ request for an award of attorneys’

fees as a sanction. (Id.). The Plaintiffs submitted their opposition to any such award on December

19, 2019, (ECF No. 54), and the Defendants filed a reply to Plaintiffs’ opposition on December

26, 2019. (ECF No. 55).

       Discussion

       Rule 37(a)(5) provides that when a motion to compel is granted, as is the case here, “the

court must, after giving an opportunity to be heard, require the party . . . whose conduct

necessitated the motion . . . to pay the movant’s reasonable expenses incurred in making the

motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). But the court “must not” make

such an order if “circumstances make an award of expenses unjust.” Fed. R. Civ. P.

37(a)(5)(A)(iii).

       In their opposition to the request for attorneys’ fees, the Plaintiffs do not squarely address

their conduct in failing to meet the Court set and agreed upon deadlines for the discovery at issue.

While they explain that they were consumed by the November trial of a related matter in Hartford

Superior Court, they do not explain how that litigation precluded them from responding to the

discovery in June as originally agreed upon and ordered by the Court. It is equally unclear why, if



                                                 2
the trial preparation and trial rendered compliance impossible, the Plaintiffs expressly agreed to

the October 31, 2019 disclosure date. Indeed, it was this promise of compliance that secured the

Defendants’ consent to the otherwise untimely motion for extension of time. The Plaintiffs also

assert that an award would be unjust in light of the Defendants’ own conduct as alleged in the

Complaint. This argument presupposes the Plaintiffs’ success on the merits of their claim, a claim

which is strenuously denied. The Court cannot excuse the Plaintiffs from meeting their discovery

obligations simply because they believe wholeheartedly in the strength of their case.

       On this record, it is clear that the Defendants had no avenue by which to obtain the

discovery at issue other than to file the Motion to Compel. Nor does the Court believe it would be

unjust to award the Defendants their reasonable expenses, to include their attorneys’ fees, in

making the Motion to Compel. See, e.g., Spencer v. Kenny, No. 3:11CV50(RNC), 2015 WL

6958009, at *2 (D. Conn. Nov. 10, 2015).

       However, an award of attorneys' fees pursuant to Rule 37 is calculated “according to the

lodestar formula, in which the number of hours spent by the attorneys is multiplied by the hourly

rate normally charged for similar work by attorneys of like skill in the area.” Bowne of New York

City, Inc. v. AmBase Corp., 161 F.R.D. 258, 266 (S.D.N.Y. 1995) (quotation marks and citations

omitted). The lodestar is the presumptively reasonable fee in determining the amount of attorneys'

fees and costs warranted in connection with a motion for sanctions. Congregation Rabbinical Coll.

of Tartikov, Inc. v. Vill. of Pomona, 188 F. Supp. 3d 333, 337 (S.D.N.Y. 2016); see also Friedman

v. SThree PLC., No. 3:14CV00378(AWT), 2017 WL 4082678, at *3 (D. Conn. Sept. 15, 2017).

The Defendants have not submitted any information to the Court regarding the time spent

preparing the Motion to Compel or the hourly rates of the persons involved. The Court cannot




                                                3
therefore determine the lodestar or whether any adjustment to the lodestar is appropriate under the

circumstances.

       On or before February 4, 2020, the Defendants shall submit an affidavit of attorneys’ fees

to support their request from which the Court will determine an appropriate award. The Plaintiffs

shall have the opportunity to contest the reasonableness of the award by objection on or before

February 18, 2020.

       SO ORDERED at Bridgeport, Connecticut, this 21st day of January 2020.


                                                      /s/ Kari A. Dooley
                                                     Kari A. Dooley
                                                     United States District Judge




                                                4
